EXHIBIT 10.3

GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of June 12, 2007 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wachovia Bank, National Association, as Agent (the “Agent”) and each
“Lender” a party to the Credit Agreement referred to below (the “Lenders”).

WHEREAS, U-Store-It, L.P. (the “Borrower”), U-Store-It Trust (the “Parent”), the
Lenders, the Agent and certain other parties have entered into that certain
Credit Agreement dated as of November 21, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
November 21, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Parent, the Agent and the Lenders are to enter into a
First Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Amendment shall not in any way affect the
validity and enforceability of the Guaranty, or reduce, impair or discharge the
obligations of such Guarantor thereunder.

Section 2.  Governing Law.  THIS GUARANTOR ACKNOWLEDGEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS:

 

 

 

 

 

U-STORE-IT TRUST

 

 

 

 

 

 

 

 

By:

  Christopher P. Marr

 

 

 

 

Name:

  Christopher P. Marr

 

 

 

 

Title:

  CFO

 

 

 

 

 

 

 

 

 

U-STORE-IT MINI WAREHOUSE CO.

 

 

 

 

 

 

 

 

By:

  Christopher P. Marr

 

 

 

 

Name:

  Christopher P. Marr

 

 

 

 

Title:

  CFO

 

 

 

 

 

 

 

 

 

YSI MANAGEMENT LLC

 

 

 

 

 

 

 

 

By:

  Christopher P. Marr

 

 

 

 

Name:

  Christopher P. Marr

 

 

 

 

Title:

  CFO

 

 


--------------------------------------------------------------------------------